DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, a third segregation of a metal element of each of the first and second segregations, located at a corner region of the internal electrodes, when taken in conjunction with the remaining limitations of claim 1.  Claims 2-18 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US 2008/0304204) discloses a ceramic capacitor having Mg-rich regions adjacent to the internal electrodes, but fails to teach a third segregation region as required by claim 1.  Nakamura et al. (US 2009/0237859) discloses a ceramic capacitor having segregation areas at interfaces between the internal electrodes and the ceramic layers, but fails to teach a third segregation region as required by claim 1.  Tanaka et al. (US 2012/0162858) discloses a ceramic capacitor having segregation regions disposed in discontinuities in the internal electrodes.  Shimada et al. (US 2018/0268999) discloses a ceramic capacitor having segregation areas at interfaces between the internal electrodes and the ceramic layers, but fails to teach a third segregation region as required by claim 1.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848